DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	This action is responsive to an amendment filed on 7/14/2022. Claims 1-13 are pending.

Response to Arguments
2. 	Applicants arguments filed in the 7/14/2022 remarks have been fully considered but are moot in view of new ground(s) of rejection which is deemed appropriate to address all the needs at this time.

	
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 2018/0044017) in view of Kikuchi et al. (US 2019/0052794) in further view of Letendre (US 9,760,174) in further view of Kudo (US 2002/0149682).
	Regarding claim 1, Pan teaches a remote control unit for a motion picture camera having a lens actuating 5motor, comprising a movable operating element for setting control commands for an associated camera; an evaluation and control device for generating an actuating motor control signal for the associated camera in dependence on the set control command; 10a control signal output for transmitting the actuating motor control signal to the associated camera (see fig. 2-3, ¶ 0012, 0054-0055, 0067. A camera device having a motor to adjust the focusing, aperture and shutter speed of the lens. A remote control device to provide commands to the control the camera device. Pan disclose a camera (fig. 2-3) in which comprises a motor and gear assembly to actuate a lens of the camera. The camera is a remote controlled camera in which the commands from the camera are generated at a controller and sent to the device to have the camera make adjustments. Thus the camera is in dependence of the command from a remote device. The claimed language in the preamble describe a remote control unit for a motion picture camera. Therefore defining a remote control camera. Pan disclose remote control camera device).
	Pan does not teach an operating state signal input for receiving operating state signals from the associated camera; and a feedback signal generator, 15wherein the evaluation and control device is configured, in response to a received operating state signal, to control the feedback signal generator to generate a camera status feedback signal that is directly or indirectly perceivable in at least one of an acoustic or haptic manner, wherein the operating state signal represents a change of the associated camera from a stand-by state to a recording state that was triggered directly at the camera.
	Kikuchi teaches an operating state signal input for receiving operating state signals from the associated camera; and a feedback signal generator, 15wherein the evaluation and control device is configured, in response to a received operating state signal (see fig. 1-2, 4, ¶ 0064-0066, 0084, 0087-0092, 0169. The system provides feedback based on the camera state which can be in a standby state or recording state displayed on the remote control device.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pan to incorporate camera state function being displayed to a remote control device. The modification provides status information to be acquired and displayed to the remote device.
	Letendre in an analogues art teaches to control the feedback signal generator to generate a camera (device) status feedback signal that is directly or indirectly perceivable in at least one of an acoustic or haptic manner (see fig. 1, col. 2, line 61- col. 3, line 24. The system provides a remote control device and a device that is in communication with the remote control device. The system provides device conditions in which the system provides a feedback signal to the remote control. The feedback will be way of a haptic feedback to the remote control.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pan and Kikuchi to incorporate a device in communication with a remote control and provide a haptic feedback based on the device state conditions. The modification provides feedback to the user via haptic feedback to the remote control device.
Kudo teaches wherein the operating state signal represents a change of the associated camera from a stand-by state to a recording state that was triggered directly at the camera (see fig. 7-9, ¶ 0068-0070, 0096, 0109-0110, 0115-0117. The camera device having a trigger switch is operated by a user and is able to transition from a standby state to a recording state and vice versa. A person at the device presses the trigger in which changes the camera state function from either standby to recording or recoding back to standby.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pan, Kikuchi and Letendre to incorporate a user that directly actuates the changing state modes of the camera device. The modification provides having a direct trigger depression by a user to change camera states.


5.	Claims 2, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 2018/0044017) in view of Kikuchi et al. (US 2019/0052794) in further view of Letendre (US 9,760,174) in further view of Kudo (US 2002/0149682) in further view of Bao et al. (US 2014/0133840).
	Regarding claim 2, Pan, Kikuchi, Letendre and Kudo do not teach a remote control unit in accordance with claim 1, wherein the feedback signal generator has a loudspeaker, and wherein the camera status feedback signal comprises an acoustically perceivable sound signal generated by the loudspeaker. 
	Bao teaches  wherein the feedback signal generator has a loudspeaker, and wherein the camera status feedback signal comprises an acoustically perceivable sound signal generated by the loudspeaker (see ¶ 0021-0022. The status of the camera is provided to a remote device by providing audio feedback to the remote device.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pan, Kikuchi, Letendre and Kudo to incorporate a camera device providing feedback via audio signal to a remote device. The modification provides feedback to the user via audio feedback to the remote control device.

Regarding claim 5, Pan, Kikuchi, Letendre and Kudo do not teach a remote control unit in accordance claim 1, wherein the feedback signal generator has at least one of a wired audio signal output or a wireless audio signal output via which the camera status feedback 5signal can be transmitted to a coupled external sound generator. 
Bao teaches  wherein the feedback signal generator has at least one of a wired audio signal output or a wireless audio signal output via which the camera status feedback 5signal can be transmitted to a coupled external sound generator (see ¶ 0021-0022. The status of the camera is provided to a remote device by providing audio feedback to the remote device.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pan, Kikuchi, Letendre and Kudo to incorporate a camera device providing feedback via audio signal to a remote device. The modification provides feedback to the user via audio feedback to the remote control device.


6.	Claims 3, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 2018/0044017) in view of Kikuchi et al. (US 2019/0052794) in further view of Letendre (US 9,760,174) in further view of Kudo (US 2002/0149682) in further view of Bao et al. (US 2014/0133840) in further view deCharms (US 2014/0368601).
	Regarding claim 3, Pan, Kikuchi, Letendre, Kudo and Bao do not teach a remote control unit in accordance with claim 2, wherein the volume of the generated sound signal is adjustable.  
	deCharms teaches wherein the volume of the generated sound signal is adjustable (see fig. 5B, ¶ 0142. The remote control is able to adjust the volume of the camera device.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pan, Kikuchi, Letendre, Kudo and Bao to incorporate a controlling the volume of the device remotely. The modification provides a user to control the camera device remotely.

	
Regarding claim 4, Pan, Kikuchi, Letendre, Kudo and Bao do not teach a remote control unit in accordance with claim 2, 30wherein the remote control unit has a switch by means of which the generation of the sound signal can be selectively switched off.  
	deCharms teaches wherein the remote control unit has a switch by means of which the generation of the sound signal can be selectively switched off (see fig. 5B, ¶ 0142. The remote control is able to turn on/off the speakers on the camera device.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pan, Kikuchi, Letendre, Kudo and Bao to incorporate a controlling the speaker output by turning them on or off on the device remotely. The modification provides a user to control the camera device remotely.




7.	Claims 6, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 2018/0044017) in view of Kikuchi et al. (US 2019/0052794) in further view of Letendre (US 9,760,174) in further view of Kudo (US 2002/0149682) in further view of Stephens (US 2015/0172754).
Regarding claim 6, Pan, Kikuchi, Letendre and Kudo do not teach a remote control unit in accordance with claim 1, wherein the remote control unit comprises a selector by means of which the generation of the camera status feedback signal can be selectively 10suppressed.  
Stephens in an analogues art teaches wherein the remote control unit comprises a selector by means of which the generation of the camera (device) status feedback signal can be selectively 10suppressed (see ¶ 0030. A user with a remote can mute feedback that is provided by device.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pan, Kikuchi, Letendre and Kudo to incorporate a controlling the feedback by muting the signal remotely. The modification provides a user to control the device feedback remotely.

Regarding claim 7, Pan, Letendre and Kudo do not teach a remote control unit in accordance with claim 1, wherein the feedback signal generator has a loudspeaker and a wired and/or a wireless audio signal output, and wherein the evaluation and control device 15is configured, in response to the received operating state signal, to control the feedback signal generator to output the camera status feedback signal via the audio signal output and said evaluation and control device is, however, configured to suppress an output of a sound signal generated by the loudspeaker when an external sound generator is coupled to the audio signal 20output.  
Kikuchi teaches wherein the feedback signal generator has a loudspeaker and a wired and/or a wireless audio signal output, and wherein the evaluation and control device 15is configured, in response to the received operating state signal, to control the feedback signal generator to output the camera status feedback signal via the audio signal output (see fig. 1-2, 4, ¶ 0064-0066, 0084, 0087-0092, 0169. The system provides feedback based on the camera state which can be in a standby state or recording state displayed on the remote control device.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pan, Letendre and Kudo to incorporate camera state function being displayed to a remote control device. The modification provides status information to be acquired and displayed to the remote device.
Stephens in an analogues art teaches said evaluation and control device is, however, configured to suppress an output of a sound signal generated by the loudspeaker when an external sound generator is coupled to the audio signal 20output (see ¶ 0030. A user with a remote can mute feedback that is provided by device.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pan, Kikuchi, Letendre and Kudo to incorporate a controlling the feedback by muting the signal remotely. The modification provides a user to control the device feedback remotely

8.	Claims 8, 9, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 2018/0044017) in view of Kikuchi et al. (US 2019/0052794) in further view of Letendre (US 9,760,174) in further view of Kudo (US 2002/0149682).
Regarding claim 8, Pan, Kikuchi and Kudo do not teach a remote control unit in accordance with claim 1, wherein the feedback signal generator has a vibration generator, and wherein the camera status feedback signal comprises a vibration signal that is 25generated by the vibration generator and that can be sensed by an operator of the remote control unit.  
Letendre in an analogues art teaches wherein the feedback signal generator has a vibration generator, and wherein the camera (device) status feedback signal comprises a vibration signal that is 25generated by the vibration generator and that can be sensed by an operator of the remote control unit (see fig. 1, col. 2, line 61- col. 3, line 24, col. 7, lines 49-59. The system provides a remote control device and a device that is in communication with the remote control device. The system provides device conditions in which the system provides a feedback signal to the remote control. The feedback will be way of a haptic feedback (vibrational element in the remote device) to the remote control.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pan, Kikuchi and Kudo to incorporate a device in communication with a remote control and provide a vibrational haptic feedback based on the device state conditions. The modification provides feedback to the user via haptic feedback to the remote control device.


Regarding claim 9, Pan and Kudo do not teach a remote control unit in accordance with claim 1, wherein the evaluation and control device is configured, in response to a 30received operating state signal that represents a change of the associated camera from the recording state to the standby state, to control the feedback signal generator to generate a further camera status feedback signal that is 4834-3397-2179v.123 directly or indirectly perceivable in at least one of an acoustic or haptic manner.  
Kikuchi teaches wherein the evaluation and control device is configured, in response to a 30received operating state signal that represents a change of the associated camera from the recording state to the standby state (see fig. 1-2, 4, ¶ 0064-0066, 0084, 0087-0092, 0169. The system provides feedback based on the camera state which can be in a standby state or recording state displayed on the remote control device.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pan and Kudo to incorporate camera state function being displayed to a remote control device. The modification provides status information to be acquired and displayed to the remote device.
Letendre in an analogues art teaches to control the feedback signal generator to generate a further camera status feedback signal that is 4834-3397-2179v.123 directly or indirectly perceivable in at least one of an acoustic or haptic manner (see fig. 1, col. 2, line 61- col. 3, line 24. The system provides a remote control device and a device that is in communication with the remote control device. The system provides device conditions in which the system provides a feedback signal to the remote control. The feedback will be way of a haptic feedback to the remote control.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pan, Kikuchi and Kudo to incorporate a device in communication with a remote control and provide a haptic feedback based on the device state conditions. The modification provides feedback to the user via haptic feedback to the remote control device.


Regarding claim 13, Pan teaches a remote control unit in accordance with claim 1, wherein the control signal output is configured for a wireless transmission of the actuating motor control signal to the associated camera (see fig. 3, ¶ 0054-0055, 0067. A camera device having a motor to adjust the focusing, aperture and shutter speed of the lens. A remote control device to provide commands to the control the camera device.).
Pan and Kudo do not teach wherein the operating state signal input is configured for a wireless reception of the 25operating state signals from the associated camera.
	Kikuchi teaches wherein the operating state signal input is configured for a wireless reception of the 25operating state signals from the associated camera (see fig. 1-2, 4, ¶ 0064-0066, 0084, 0087-0092, 0169. The system provides feedback based on the camera state which can be in a standby state or recording state displayed on the remote control device.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pan, Kudo and Letendre to incorporate camera state function being displayed to a remote control device. The modification provides status information to be acquired and displayed to the remote device.

9.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable Pan et al. (US 2018/0044017) in view of Kikuchi et al. (US 2019/0052794) in further view of Letendre (US 9,760,174) in further view of Kudo (US 2002/0149682) in further view of Verner et al. (US 2019/0015168).
	Regarding claim 10, Pan, Kikuchi, Letendre and Kudo do not teach a remote control unit in accordance with claim 9, 5wherein the camera status feedback signal and the further camera status feedback signal differ from one another.  
	Verner in a analogues art teaches wherein the camera status feedback signal and the further camera status feedback signal differ from one another (see ¶ 0034. The system having state changes provides different feedback signals (haptic feedback) to the user device.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pan, Kikuchi, Letendre and Kudo to incorporate a changing state provides different haptic feedback. The modification provides feedback to the user via different haptic feedback.

10.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 2018/0044017) in view of Kikuchi et al. (US 2019/0052794) in further view of Letendre (US 9,760,174) in further view of Kudo (US 2002/0149682) in further view of Boyle et al. (US 9,160,899).
	Regarding claim 11, Pan, Kikuchi and Kudo do not teach a remote control unit in accordance with claim 1, wherein the evaluation and control device is configured to control the 10feedback signal generator, in dependence on the control command set by means of the operating element, to generate a setting value feedback signal that is directly or indirectly perceivable in at least one of an acoustic or haptic manner.  
	Boyle teaches wherein the evaluation and control device is configured to control the 10feedback signal generator, in dependence on the control command set by means of the operating element, to generate a setting value feedback signal that is directly or indirectly perceivable to the user (see fig.1, 7-8, col. 1, line 65-col. 2, line 9, col. 7, lines 23-50. The system provides feedback to the user remote device. The commands are sent from the user to the camera device and feedback provides signals to the user in relation to the commands.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pan, Kikuchi and Kudo to incorporate a commands feedback for a camera device. The modification provides feedback to the user via feedback signals to the remote control device.
Letendre in an analogues art teaches to generate a setting value feedback signal that is directly or indirectly perceivable in at least one of an acoustic or haptic manner (see fig. 1, col. 2, line 61- col. 3, line 24. The system provides a remote control device and a device that is in communication with the remote control device. The system provides device conditions in which the system provides a feedback signal to the remote control. The feedback will be way of a haptic feedback to the remote control.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pan, Kikuchi, Kudo and Boyle to incorporate a device in communication with a remote control and provide a haptic feedback based on the device state conditions. The modification provides feedback to the user via haptic feedback to the remote control device.


11.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 2018/0044017) in view of Kikuchi et al. (US 2019/0052794) in further view of Letendre (US 9,760,174) in further view of Kudo (US 2002/0149682) in further view of Kenoyer et al. (US 2006/0277254).
Regarding claim 1512, Pan, Kikuchi, Letendre and Kudo do not teach a remote control unit in accordance with claim 1, wherein the remote control unit comprises a base part, wherein the operating element is movable relative to the base part, and wherein the control commands correspond to a respective position or movement of the operating element relative to the base part.  
Kenoyer teaches wherein the remote control unit comprises a base part, wherein the operating element is movable relative to the base part, and wherein the control commands correspond to a respective position or movement of the operating element relative to the base part (see ¶ 0053. The remote control provides control to the camera base.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pan, Kikuchi, Letendre and Kudo to incorporate a using the remote control to control the camera base. The modification provides commands to the camera base.

Conclusion
12.	THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAD MOHAMMED whose telephone number is (571)270-7253. The examiner can normally be reached 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASSAD MOHAMMED/Examiner, Art Unit 2651 

/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651